Citation Nr: 0719630	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-14 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine, 
L4-5, with arthritis.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
July 1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in July 2003 and July 2004 by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

On February 6, 2007, the appellant testified at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.   

At the hearing and in documents contained in the claims 
folder, the veteran has raised the issue of why the issue is 
labeled only as disability of L4-L5 when he also had problems 
at L5-S1and issues with sciatica.  This matter is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's degenerative disc disease of the lumbar 
spine, L4-5, with arthritis, is primarily manifested by post-
operative degenerative changes and subjective complaints of 
pain; the disability is productive of no more than moderate 
impairment of functioning of the appellant's body.

2.  The appellant's sole service-connected disability, 
degenerative disc disease of the lumbar spine, L4-5, with 
arthritis, would not preclude him from obtaining and 
retaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for an initial 
evaluation in excess of 40 percent for degenerative disc 
disease of the lumbar spine, L4-5, with arthritis, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, Diagnostic Codes 5003, 5292 (2002); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243, effective September 26, 2003. 

2.  Entitlement to TDIU is not warranted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 4.16(a),(b) (2006).  
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated in December 2002 
(letter addressed the issue of entitlement to service 
connection for a back disability), April 2004 (letter 
addressed the issue of TDIU), February 2005 (letter addressed 
the issue of a higher evaluation for the service-connected 
back disability and TDIU), and December 2005, and the cover 
letters of two supplemental statements of the case sent to 
him by VA in June 2006 which provided additional VCAA notice 
pursuant to the requirements of Dingess/Hartman v. Nicholson, 
19 Vet. App. 1 (2006).  In the VCAA notice letters, the 
appellant was asked by VA to submit any pertinent evidence in 
his possession, and he was specifically informed by VA of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the claims on 
appeal has been obtained.  The record before the Board 
contains post-service VA and non-VA medical records of the 
appellant and reports of VA and non-VA medical examinations.  
Neither the appellant nor his representative has identified 
any additional existing pertinent evidence which could be 
obtained to substantiate the claim, and the Board is not 
aware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to these 
claims on appeal.

The record also reflects that VA readjudicated the veteran's 
claims following the provision of the required notice and the 
completion of all indicated development of the record.  While 
several of the RO's letters were issued after the rating 
decisions, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
Board notes that the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
Agency of Original Jurisdiction (AOJ) action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice with 
respect to that claim does not nullify the rating action upon 
which this appeal is based and the Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision on the merits of the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.  

As the Board is denying these claims, there can be no 
possibility of any prejudice to the appellant with respect to 
any effective dates to be assigned under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Factual Background  

In this case, the record shows that the appellant had two 
surgical procedures performed on his spine at a private 
hospital by a private surgeon prior to his filing a claim for 
service connection for disability of the spine.  In July 1999 
he underwent a left L4-5 partial hemilaminectomy and disc 
excision, and in April 2000 he underwent an L4-5 lumbar 
microdiscectomy for recurrent disc herniation.  

In May 1999, the appellant filed a report of injury or 
illness in the workplace with the Mississippi Workers' 
Compensation Commission alleging that in a workplace injury 
he had sustained back strain.  In connection with his claim 
for workers' compensation, the appellant was evaluated by a 
specialist in spinal and neurological surgery, who in May 
2000 reported to the appellant's family doctor that the 
appellant's functional capacity evaluation was "somewhat 
skewed" because of the appellant's "symptom 
magnification."  The private spinal surgeon reported that 
the appellant had stated to him that he was being laid off 
from the his job as a press operator because the company 
"was shutting down."  

The functional capacity evaluation of the appellant which was 
conducted in the appellant's workers' compensation case for 
the purpose of evaluating his ability to return to work was 
performed in April 2000 by a private R.P.T. [registered 
physical therapist] who reported that the appellant could 
not, due to low back pain, return to his former job of press 
operator, which was a job requiring heavy lifting, but that 
he would be able to work in a position at the "Sedentary to 
Light work level." 

In March 2005, on a VA Form 21-4192, Request For Employment 
Information In Connection With Claim For Disability Benefits, 
a representative of the appellant's former employer stated 
that the veteran had been employed as a press operator; his 
last day of work was in May 1999; and the reason for 
termination of his employment was "Layoff due to lack of 
work."          

VA medical treatment records dated from June 2001 to May 2006 
document visits for evaluation and treatment of the back 
disability.

The appellant's VA medical treatment records in his claims 
file contain a statement in May 2003 addressed to him, 
evidently at his request, by a VA staff physician in which 
she states that she is confirming that a nerve conduction 
study showed the appellant to have "a fifth lumbar and first 
sacral radiculopathy" which was considered by the doctor who 
performed the study to indicate a chronic 'pinched nerve'.

At a VA spine examination in June 2003, the appellant 
complained of having low back pain which, he said, radiated 
to his right knee and to his left ankle.  The appellant told 
the VA examining physician that since June 2001 he had been  
receiving medical treatment for his back problem at a VA 
medical facility and not from private medical care providers.  
He stated that he was taking prescribed medication for pain 
and using a TENS [transcutaneous electrical nerve 
stimulation] unit.  He said that he had had two epidural 
steroid injections which provided him only minimal relief of 
his low back pain.  He claimed to be unable to work due to 
back pain, which he said is aggravated by activity.  He also 
told the VA examiner that he avoids doing yard work or heavy 
housework and that he can't sit upright for one hour without 
having back pain.  

On physical examination in June 2003 by the VA examining 
physician, the appellant had a normal gait.  He stood erect, 
with his pelvis level and no scoliosis of the spine.  He had 
no detectable spasms of the muscles of his low back region.  
A midline, lower lumbar spine scar was well-healed.  His 
spinal range of motion was flexion to 30 degrees, extension 
to 10 degrees, and lateral bending to the right and left to 
20 degrees.  He had some pain at the extremes of motion.  He 
also had tenderness over the muscles on either side of the 
spinous process of L-5.  A straight leg raising test was 
performed; the appellant could raise each leg to 60 degrees 
and had pain radiating from the buttock to each thigh when he 
did that.  He did not have true sciatica, however.  On 
neurological examination, his deep tendon reflexes were 
active and equal in the knees and in the ankles, bilaterally.  
No motor weakness or no sensory loss in the lower extremities 
was detected by the VA examiner.  The circumferences of the 
appellant's legs were equal, and there was no evidence of 
atrophy of his leg muscles.  The appellant had some 
difficulty when asked to walk on his heels and toes.  

X-rays of the lumbar spine in June 2003 showed a slight 
narrowing of the L4-5 disc with some small osteophytes; the 
remaining levels of his spine were normal.

The diagnostic impressions reported at the VA spine 
examination in June 2003 were status post L4-5 discectomy 
times two and degenerative disc disease, L4-5.

In June 2003, the VA examining physician reported that the 
appellant had no abnormal findings related to his low back 
other than those reported as the clinical examination 
findings.  The VA examiner also reported that there was no 
objective evidence that the appellant had any weakness, 
incoordination, or fatigability due to his lumbar spine 
disorders.  Finally, the VA examining physician stated that 
he was unable to estimate the loss of functional capacity, if 
any, or the additional limitation of motion or the degree of 
pain which the appellant might have during a claimed flare-up 
of his service-connected low back disability.  

In January 2005, the appellant was afforded another VA spine 
examination at which the VA examiner was the same VA 
physician who had conducted the VA spine examination of the 
appellant in June 2003.  The appellant complained in January 
2005 of having constant pain across his lower back radiating 
to his left great toe and half the time to his right ankle.  
The examining VA physician reported that, "[The appellant] 
feels he is unable to work because of his low back and leg 
pain.  He feels the only way to control his pain is with 
heavy medication and very limited activity.  He lays on a 
heating pad in bed three to four times per day."  

The findings on clinical examination of the appellant's spine 
in January 2005 were essentially consistent with those 
reported by the VA examiner for the June 2003 VA spine 
examination with two exceptions: he found the appellant to 
have less limitation of motion, that is, more range of motion 
of the lower spine in January 2005 than in June 2003 (except 
with regard to right and left lateral bending which was 
limited to 15 degrees on each side); and no significant point 
tenderness over the appellant's spinous processes was found.  
Repetitive motion did not change his range of symptoms.

The diagnostic impressions of the VA examiner in January 2005 
were status post L4-5 discectomy times two and degenerative 
disc disease, L4-5 and L5-S1, based on current X-rays and on 
the appellant's latest MRI of the lumbar spine study.  

The VA physician who conducted the June 2003 and January 2005 
VA spine examinations stated in the report of the latter 
examination that"... a determination of [the appellant's] 
disability cannot be based upon his subjective complaints of 
pain or his subjective physical findings of limitation of 
motion, pain with motion.  He does not have enough objective 
findings for me to consider him unemployable."  
(Emphasis added.)  According to the examiner, with his 
history he should avoid a job requiring frequent bending, 
lifting more than 20 pounds frequently or 30 pounds 
occasionally.  The job should not require frequent sitting or 
standing.  

At a VA spine examination in June 2006, the appellant told 
the examining VA physician that he had constant, burning low 
back pain which radiated down his left leg and was 8/10 in 
intensity.  He stated further that flare-ups of low back pain 
about once a month which would last one and a half weeks and 
were 10/10 in intensity.  The appellant told the VA examiner 
that such claimed flare-ups of low back pain were 
precipitated by making a "wrong move" and that he was 
bedridden for the duration of the pain flare-up.  

On clinical examination, range of motion of the appellant's 
lumbar spine was flexion to 35 degrees, extension to 10 
degrees, and lateral flexion to the right and to the left to 
20 degrees.  There was pain at the end point of all ranges of 
motion.  Lateral rotation was to 30 degrees to the right and 
the left.  The VA examiner reported that these  movements 
were "nonpainful" for the appellant.  He reported further 
that "There is no objective evidence of pain.  Repetitive 
motion did not change anything."  X-rays showed narrowing of 
the L4-5 disc space and sclerosis on the vertebral endplates 
consistent with the appellant's history of spinal surgeries.  
The diagnostic impression was status post laminectomy and 
disc excision, L4-5, times two.  The VA examiner stated that 
resort to speculation would be required to state an opinion 
as to whether a claimed flare-up of the appellant's low back 
pain would result in additional limitation of motion of his 
lumbar spine or functional loss due to pain.  In that regard, 
the Board notes that the veteran receives medical care on a 
regular basis through VA and there is no indication in those 
reports that the disability is worse than the findings upon 
this VA examination.  

In written statements to VA during the appeal period and in 
his testimony at the February 2007 hearing, the appellant has 
contended that he has low back pain attributable to his 
service-connected disability of degenerative disc disease of 
the lumbar spine, L4-5, with arthritis, which is so severe in 
degree as to be nearly totally incapacitating and disabling 
for gainful work.  For example, on a VA Form 21-4138, 
Statement In Support Of Claim, received in August 2005, he 
stated as follows, "The bottom line is that all of these 
tests are being done while I am not working but doing nothing 
more than light housekeeping.  If I had to subject my body to 
even a light duty working environment, the pain level would 
be horrible.  At home is the only place that I can keep the 
physical stress off of my lower back except for very 
controlled exercises to try and stay healthy."                    

Claim For Increased Disability Evaluation

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 
4.2 (2004).  The Board has considered all the evidence of 
record.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned in this case.  The appellant's 
service-connected back disability has not changed during the 
appeal period to the extent that staged ratings are 
appropriate in this case.  

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003).  Generally, in a claim for an 
increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).  

A review of the record demonstrates that the agency of 
original jurisdiction considered both the old and new 
criteria for rating disabilities of the spine and that the 
appellant, whose claim for service connection for disability 
of the low back received in December 2002 and adjudicated by 
the July 2003 rating decision, was made aware of the changes.  
No prejudice to the appellant is shown thereby.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  For consideration are whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.    

The Court held that a diagnostic code based on limitation of 
motion of a joint did not subsume 38 C.F.R. § 4.40 and that 
38 C.F.R. § 4.14, which prohibits rating the same disability 
under different diagnoses, did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995). 

For the period of this claim, 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, pertaining to degenerative arthritis (degenerative 
joint disease) provided that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5292, pertaining to limitation of motion of the lumbar spine, 
provided that slight limitation of motion of the lumbar spine 
warranted an evaluation of 10 percent.  Moderate limitation 
of motion warranted an evaluation of 20 percent.  Severe 
limitation of motion warranted an evaluation of 40 percent.

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, pertaining to intervertebral disc syndrome,  
provided that a 40 percent evaluation was warranted for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A 60 percent evaluation, which was 
the maximum rating under that diagnostic code, required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseases disc) and little intermittent relief. 

Diagnostic Code 5293 was revised effective September 23, 
2002.  See 67 Fed. Reg. 54345 (August 22, 2002).  The revised 
Diagnostic Code 5293 provides that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Revised Diagnostic Code 
5293 provides that: an evaluation of 10 percent is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; an evaluation of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Because the appellant's claim of entitlement to service 
connection for disability of his lumbar spine was not 
received until December 2002, which was after the effective 
date of the amendments to Diagnostic Code 5293, the version 
of Diagnostic Code 5293 in effect prior to September 23, 
2002, does not apply in his case.

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that degenerative 
arthritis of the spine, Diagnostic Code 5242 (see also 
Diagnostic Code 5003), is evaluated under a General Rating 
Formula for Diseases and Injuries of the Spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The General Rating Formula 
for Diseases and Injuries of the Spine provides that an 
evaluation of 20 percent is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  An evaluation of 40 percent is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees and 
left and right lateral rotations are zero to 30 degrees.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months. 

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).

38 C.F.R. § 4.124a, Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, provides that mild incomplete 
paralysis warrants an evaluation of 10 percent.  Moderate 
incomplete paralysis warrants an evaluation of 20 percent.  
An evaluation of 40 percent requires moderately severe 
incomplete paralysis.  An evaluation of 60 percent requires 
severe incomplete paralysis with marked muscular atrophy.  An 
evaluation of 80 percent requires complete paralysis of the 
sciatic nerve: the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not 
defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

For that portion of the appeal period which was prior to 
September 26, 2003, the effective date of the amendments to 
VA's criteria to rate spinal disabilities, the maximum 
schedular evaluation by application of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5292, for an evaluation based on 
limitation of motion of the lumbar spine, was 40 percent, 
which is the rating in effect in the appellant's case.  The 
veteran is not entitled to an increased disability rating 
based on pain where he is already assigned the maximum rating 
under the code.  See Spencer v. West, 13 Vet. App. 376 
(2000).  There is no competent medical evidence of record 
showing that during that portion of the appeal period in this 
case prior to September 26, 2003, the appellant's service-
connected low back disability was manifested by signs and 
symptoms which would, under the provisions of 38 C.F.R. §§ 
4.40, 4.45, Diagnostic Code 5293 or the holding in DeLuca, 
warrant a rating higher than 40 percent based on functional 
limitation due to pain, weakness, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, and weight bearing, and the like.  

Taking into consideration all the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent for the appellant's 
degenerative disc disease of the lumbar spine, L4-5, with 
arthritis, for that portion of the appeal period which was 
prior to September 26, 2003, and entitlement to that benefit 
is not established.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.40, Diagnostic Codes 5003, 5292, 5293 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

With regard to that portion of the appeal period in this case 
commencing September 26, 2003, the diagnostic code under 
which degenerative arthritis of the spine is rated, 
Diagnostic Code 5242, and the General Formula for Diseases 
and Injuries of the Spine do not provide higher evaluations 
than otherwise would be assigned based on a treating or 
examining physician's clinical finding that an individual's 
spinal disability is manifested by pain or on a subjective 
complaint/report of pain associated with a service-connected 
spinal disability.  Because it is undisputed that the 
appellant's service-connected spinal disability has not been 
manifested at any time by ankylosis [immobility and 
consolidation of joints], he is not entitled to an evaluation 
higher than 40 percent under Diagnostic Code 5242 and the 
General Formula for Diseases and Injuries of the Spine, which 
require a showing of unfavorable ankylosis of the entire 
thoracolumbar spine for the next higher rating of 50 percent.  

Similarly, the appellant is not entitled to a schedular 
rating higher than the currently assigned rating of 40 
percent for his service-connected degenerative disc disease 
of the lumbar spine, L4-5, with arthritis, under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes because there is no competent medical 
evidence of record showing that any physician or other health 
care provider qualified to do so has ever prescribed bed rest 
as treatment or therapy for his spinal disorder 
symptomatology.  See Note (1) to revised Diagnostic Code 
5243.  The fact that the appellant, a layman without medical 
training or expertise, may have prescribed bed rest for 
himself as a form of self-treatment of his spinal disorder 
symptoms is not a factor for consideration in assigning the 
proper disability evaluation.  

"Radiculopathy" is defined as disease of the nerve roots.  
See Dorland's Illustrated Medical Dictionary 1562 (30th ed., 
2003).  


On this record, there is no reasonable basis to allow 
entitlement to an evaluation in excess of 40 percent for the 
appellant's degenerative disc disease of the lumbar spine, 
L4-5, with arthritis, for that portion of the appeal period 
commencing September 26, 2003, and entitlement to that 
benefit is not established.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 
5243, effective September 26, 2003.

There is no indication in the record that the appellant's 
service-connected disability of degenerative disc disease of 
the lumbar spine, L4-5, with arthritis, is in any way 
exceptional or unusual.  His lumbosacral spine disorders do 
not medically require frequent hospitalization.  For the 
reasons stated below in the portion of this decision relating 
to the appellant's claim for TDIU, the Board has found that 
the appellant's service-connected disability of degenerative 
disc disease of the lumbar spine, L4-5, with arthritis, would 
not markedly interfere with his employment in the event he 
was to seek and obtain employment.  Therefore, the provisions 
of 38 C.F.R. § 3.321(b)(1) do not require that the Board 
remand this matter for the procedural actions outlined in 
that regulation.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
  
Claim For TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director,  Compensation and Pension Service, 
for extraschedular consideration all cases of veterans who 
are unemployable by reason of service connected disabilities 
but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).

The appellant's increased rating claim having been denied by 
this Board decision,  and in view of the fact that 
degenerative disc disease of the lumbar spine, L4-5, with 
arthritis, is his only service-connected disability, at this 
time, the question for consideration with regard to his 
pending claim for entitlement to TDIU is whether his service-
connected spinal disorder has rendered him unable to secure 
and follow a substantially gainful occupation.  The Board 
finds that it has not.  VA physicians who conducted medical 
examinations of the appellant's spine and a private 
registered physical therapist, who conducted a functional 
capacity evaluation of the appellant in connection with his 
May 1999 workers' compensation claim, have found and reported 
that the appellant has been magnifying, that is to say, 
exaggerating, the degree of back symptomatology which he 
experiences and the effect that the back pain has on his 
ability to perform tasks and functions for which substantial 
gainful employment is likely available in the job markets 
which are reasonably accessible to him.  

In written statements to VA, the appellant has stated why the 
health care personnel who have seen him and treated him 
during the appeal period are wrong to say that his subjective 
complaints concerning back pain and the effect on him of back 
pain are not at all consonant with the clinical and 
radiological findings as to the nature and manifestations of 
his service-connected spinal disability.  The Board finds as 
a fact that the appellant's statements in writing and his 
hearing testimony on the issue of the severity and effects on 
his ability to function of his low back disorder are 
outweighed by the highly probative medical evidence of record 
which took into consideration the objective manifestations of 
disability.  While a claimant such as the appellant may be 
recognized as having knowledge about the facts surrounding 
his service-connected low back disability, see 38 C.F.R. 
§ 3.159(a)(2), the Board, which has the responsibility to 
assess the credibility and weight to be given to evidence 
presented in support of disability compensation claims, see 
Owens v. Brown, 7 Vet. App. 429, 433 (1995), finds in this 
case that the statements the appellant has filed and 
testimony he has provided during the appeal period do not 
correspond to the objective medical evidence of record.  
Moreover, several opinions have been provided that he 
exaggerates his symptoms.  

While a PRT opined that the veteran's work hours should be 
limited to four hours or less, he also stated that the 
veteran was magnifying his symptoms and would benefit from a 
course of rehabilitation.  The veteran has a high school 
education.  He attempted to participate in a state vocational 
rehabilitation program.  It does not appear from the record 
that the veteran attempted to pursue vocational 
rehabilitation through VA and deemed unsuitable due to his 
service-connected disability.  He has told VA that he left 
the state program due to back pain and then later informed VA 
that he left the program when they discovered he was a 
veteran.  He has not tried to find a job nor has he been 
rejected due to his physical disability.  Upon VA examination 
in January 2005 it was reported that based on his history he 
should avoid a job which required frequent bending, lifting 
more than 20 pounds frequently or 30 pounds on occasion, and 
the job should not involve constant sitting or standing.  

In November 2002, the Social Security Administration 
determined that the veteran was unable to work, according to 
the Social Security Act, from May 18, 1999, to January 15, 
2001, but that there had been improvement in his condition 
beginning January 15, 2001.  The veteran's statements as to 
his limitations after January 15, 2001, did not establish 
disability for SSA purposes.  Beginning January 15, 2001, the 
veteran had the residual functional capacity to perform the 
requirements of work except for lifting no more than 20 
pounds at a time with frequent lifting or carrying of objects 
weighing up to 10 pounds.  In April 2005, SSA determined that 
the veteran was not under a "disability" as defined in the 
Social Security Act at any time from June 19, 2001, and 
January 19, 2003.  From that point, the claimant's 
allegations of disabling symptoms and limitations were found 
to be "generally credible" such that his back impairment 
prevented him from performing sustained work activities in an 
ordinary work setting, eight hours a day, five days a week.  
Accordingly, since January 20, 2003, it was concluded that 
the veteran was not able to perform any jobs existing in 
significant number in the regional and national economies.  

In January 2005, a VA examiner noted that based on his 
history, he should avoid a job which requires frequent 
bending, lifting more than 20 pounds frequently or 30 pounds 
occasionally, and the job should not involve constant sitting 
or standing.  His industrial limitations were no longer 
limited to four hours or less.

The veteran has reported that he has a high school education 
and that he had not tried to find a job since leaving the 
last one.  He stated that he left State Vocational 
Rehabilitation due to back pain but on another occasion 
reported that he left because they discovered he was a 
veteran.  There is no indication that the veteran applied for 
Vocational Rehabilitation benefits through VA or otherwise 
and was turned down due to infeasibility due to his 
disability.  

The issue then is whether the veteran's service connected 
disability precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a TDIU rating, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  VA 
has defined "substantially gainful employment" in the 
Adjudication and Procedural Manual as "employment at which 
nondisabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the veteran resides."  See M21-1 MR IV.ii.2.F.24.d. 
(formerly Manual M21-1, Part VI, Section 7.09(7).

This service-connected disability may interfere with some 
types of work but would not prevent him from obtaining work.  
As stated by the Court itself, the record must reflect some 
factor that takes a particular case outside the norm in order 
for a claim for individual unemployability benefits to 
prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  Id.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  

In this case, it is the finding of the Board that the veteran 
is exaggerating his complaints in order to obtain additional 
VA compensation, therefore complicating this decision.  Based 
on the objective medical evidence, it is the determination 
that the veteran is not entitled to a total rating based on 
individual unemployability due to his service-connected 
disabilities.  The recent medical evidence of record does not 
demonstrate that the veteran is unable to obtain and maintain 
substantially gainful employment.  In fact, the recent 
evidence shows restricted functioning which more nearly 
approximates the findings of SSA from January 15, 2001, until 
January 20, 2003, a time period during which he was found not 
to be disabled.  The Board finds that the veteran is not 
unemployable by reason of his service-connected disabilities 
that is evaluated as 40 percent disabling.  Consequently, 
submission of this case to the Director, Compensation and 
Pension Service, for extraschedular consideration is not 
warranted. 

In sum, the evidence of record does not show that the 
appellant's service-connected disability of degenerative disc 
disease of the lumbar spine, L4-5, with arthritis, has had 
the effect at any time during the appeal period or currently 
has the effect of making him unable to secure and follow a 
substantially gainful occupation.  For that reason, 
entitlement to TDIU is not established.  See 38 C.F.R. 
§§ 3.159(a), 4.16(a); Owens, supra.  

Benefit Of Doubt Doctrine

As the preponderance of the evidence is against the claims on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply in this case.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005). 

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine, L4-5, with 
arthritis, is denied.

Entitlement to TDIU is denied.



____________________________________________
S. S. Toth 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


